Investor Relations Contact: Lauren Russi Acxiom Investor Relations (650) 372-2242 investor.relations@acxiom.com Public Relations Contact: Ines Gutzmer Acxiom Corporate Communications (404) 434-0237 ines.gutzmer@acxiom.com GACXM EACXM Acxiom Completes LiveRamp Acquisition Connects the Entire Marketing Ecosystem LITTLE ROCK, Arkansas – July 1, 2014Acxiom® (Nasdaq: ACXM), an enterprise data, analytics and software-as-a-service company, today announced that it has completed its previously announced acquisition of LiveRamp, Inc., a leading service for onboarding customer data into digital marketing applications. Together, Acxiom and LiveRamp become the industry-leading solution for bringing offline customer data online with better matching, more connectivity and faster onboarding. The combination accelerates Acxiom’s vision of a connected ecosystem that delivers true one-to-one marketing at scale. Acxiom remains committed to maintaining an open and neutral onboarding service for all industry participants. “With the completion of the LiveRamp acquisition, we are laser focused on increasing the breadth and types of companies we serve and helping to accelerate the success of each and every one of them,” said Acxiom CEO Scott Howe. “The digital revolution has transformed the marketing landscape, and the ability to easily connect customer data across applications and channels has become a fundamental necessity of today’s marketer,” continued Howe. “Our goal is to be the Switzerland of data. We intend to provide equal access to onboarding services that empower everyone in the ecosystem with better data, insights and results. It all begins with connections.” Based in San Francisco, California, LiveRamp brings Acxiom a customer base of more than 200 top-tier brands and an expansive partner network with seamless integrations to nearly 100 of the leading marketing technology companies. LiveRamp will maintain its office in San Francisco and Auren Hoffman will continue to lead the LiveRamp team. About Acxiom Acxiom is an enterprise data, analytics and software-as-a-service company that uniquely fuses trust, experience and scale to fuel data-driven results. For over 40 years, Acxiom has been an innovator in harnessing the most important sources and uses of data to strengthen connections between people, businesses and their partners. Utilizing a channel and media neutral approach, we leverage cutting-edge, data-oriented products and services to maximize customer value. Every week, Acxiom powers more than a trillion transactions that enable better living for people and better results for our 7,000+ global clients. For more information, please visit www.acxiom.com. Forward-Looking Statements This press release may contain statements that predict or forecast future events or results, depend on future events for their accuracy or otherwise contain “forward-looking statements.” These statements often include words such as “approximate,” “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or similar expressions. These forward-looking statements are not historical facts, and are based on current expectations, estimates and projections about our industry, management's beliefs and certain assumptions made by management, many of which, by their nature, are inherently uncertain and beyond our control. Accordingly, readers are cautioned that any such forward-looking statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict. Actual results may differ materially as a result of various factors, some of which are beyond our control. Although we believe that the expectations reflected in such forward-looking statements are reasonable as of the date made, expectations may prove to have been materially different from the results expressed or implied by such forward-looking statements. Unless otherwise required by law, we also disclaim any obligation to update our view of any such risks or uncertainties or to announce publicly the result of any revisions to the forward-looking statements made in this current report. Acxiom is a registered trademark of Acxiom Corporation. To automatically receive Acxiom financial news by email, please visit www.acxiom.com and subscribe to email alerts.
